Case 6:19-cv-01201-PGB-EJK Document 36 Filed 10/18/19 Page 1 of 2 PageID 504



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


LYDIA H. CRAYTON and ANDRAE
CRAYTON,

                       Plaintiffs,

v.                                                            Case No: 6:19-cv-1201-Orl-40EJK

U.S. BANK NATIONAL
ASSOCIATION, PFG LOANS, INC.,
PROVIDENT FUNDING ASSOCIATES,
L.P., KIM DOYEL, DEREK ADAMS, S.
CONTRERAS and KAITLYN E.
ARNOLD,

                       Defendants.
                                                  /

                                              ORDER

       This matter comes before the Court upon review of Plaintiffs’ Response to the Court’s

September 30, 2019 Order to Show Cause why the case should not be dismissed for lack of subject

matter jurisdiction. (Doc. 33.) Plaintiffs have still not properly alleged the citizenship of Defendant

Provident Funding Associates, L.P. (Doc. 33 at 3.) “[A] limited partnership is a citizen of each

state in which any of its partners, limited or general, are citizens.” Rolling Greens, MHP, L.P.

v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1021 (11th Cir. 2004) (per curiam) (emphasis

added). As to Provident Funding Associates, L.P., Plaintiffs must allege the citizenship of each of

Provident Funding Associates, L.P.’s partners, whether they are corporations or natural persons.

Plaintiff’s response (Doc. 33) has failed to do so.

       Accordingly, Plaintiffs are ORDERED on or before November 1, 2019, to file a

supplemental response to the Order to Show Cause (Doc. 29) properly alleging the citizenship of

Defendant, Provident Funding Associates, L.P.
Case 6:19-cv-01201-PGB-EJK Document 36 Filed 10/18/19 Page 2 of 2 PageID 505



        Failure to file a timely response or to properly allege citizenship may result in a

recommendation by the undersigned that the case be dismissed for lack of subject matter

jurisdiction.

        DONE and ORDERED in Orlando, Florida on October 18, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                            -2-
